Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 August 21, 2014

The Court of Appeals hereby passes the following order:

A14A2109. JOHN CLARK et al. v. RES-GA ELEVEN, LLC et al.

      The above-referenced case was docketed with this Court on July 16, 2014, and
the Appellant’s brief was due to be filed on August 5, 2014. See Court of Appeals
Rule 22 (a). On August 13, 2014, Appellant belatedly filed a motion for an extension
of time in which to file the Appellant’s brief. See Court of Appeals Rule 23 (a). The
Appellant having failed to timely file the Appellant’s brief or a request for an
extension of time, pursuant to Court of Appeals Rule 13, this appeal is DISMISSED
and the motion for an extension is DENIED as moot.

                                       Court of Appeals of the State of Georgia
                                                                        08/21/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.